DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and are currently under consideration.
No claims are currently amended.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menachem et al (US 2015/0342877)(IDS Reference).
Menachem teaches an oral gastro-retentive delivery device (see entire document, for instance, Abstract).  The device of Menachem teaches a second arm and third arm (see entire document, for instance, components 35 and 32 of Fig. 10).  Further, Menachem teaches a first arm (see entire document, for instance, component 38 of Fig 10).  The second and third arms are pivotally connected to the first and second ends of the first arm (see entire document, for instance, Fig. 10 and 15).  The device transforms between a compressed configuration and an expanded configuration (see entire document, for instance, Fig. 16).  The second arm has a biasing member that engages to retain the device in the expanded configuration (see entire document, for instance, Fig. 10, component 41).  The biasing member can engage into a portion of the third arm, forming a generally triangular shape (see entire document, for instance, Fig. 22B and Fig. 8).  Additionally, one could consider the portion of the first arm that is under tension when compressed to be a biasing member, which would encompass a portion that spans across the entire length of the first arm.  Menachem teaches that the device can be made by injection molding, the shape can be triangular, and the materials used can be pharmaceutically acceptable (see entire document, for instance, [0040], [0223], [0271]).  The composition can further comprise erodible components (see entire document, for instance, [0282]).   It is noted that the biasing member is ultimately attached to the first arm and a second end (see entire document, for instance, Fig. 10, component 41 that ultimately leads back to component 38).  Menachem teaches that the expanded composition cannot fit through a 18mm pipe under 600 gr/F, and is 
Menachem, while teaching a composition that is the same as the instantly claimed composition, does not directly recite the phrase “turning radius”.

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

The instant invention, is at best, a mere scaling of the prior art composition, wherein the MPEP establishes that it is prima facie obvious to scale a product that is deemed scalable.  
Response to Arguments
	It is noted that based on the conversations between Applicant’s representative and the Examiner that Applicant’s representative anticipated that the Examiner may make a rejection over 103.  


Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menachem et al (US 2015/0342877)(IDS Reference).
Menachem teaches an oral gastro-retentive delivery device (see entire document, for instance, Abstract).  The device of Menachem teaches a second arm and third arm (see entire document, for instance, components 35 and 32 of Fig. 10).  
Response to Arguments and Declaration
	Applicant argues in the remarks and declaration filed 10/26/2021 that the prior art composition would not be retained sufficiently by the pyloric valve.  Applicant’s argument is not found persuasive.  First, it is noted that the instant claims do not require complete retention by the pyloric valve.  Second, the amounts in the instant claims are modified by the concept of “about”, wherein the term “about” is not defined in the instant specification, as such, it is deemed that the inability of the expanded composition to .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,737,079, and optionally in view of Menachem et al (US 2015/0342877)(IDS Reference). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the US Patent are directed to extended retention devices for within the stomach, wherein the devices are similar if not the same.  It is noted that any deficiencies in the US Patent are cured by the teachings of Menachem, whose teachings are set forth above in the rejection under 102. 
Response to Arguments
Applicant argues in the remarks filed 10/26/2021 that the claims have not yet been finalized in the form of an allowed listing of claims, and therefore, it is premature to determine the need for a terminal disclaimer.  Applicant’s argument is not found persuasive, and therefore, the rejection is maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/TREVOR LOVE/Primary Examiner, Art Unit 1611